
	
		IB
		Union Calendar No. 18
		112th CONGRESS
		1st Session
		H. R. 899
		[Report No.
		  112–37]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 3, 2011
			Mr. Lankford (for
			 himself and Mr. Connolly of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			March 17, 2011
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend title 41, United States Code, to
		  extend the sunset date for certain protests of task and deliver order
		  contracts.
	
	
		1.Extension of sunset date for
			 certain protests of task and deliver order contractsParagraph (3) of section 4106(f) of title
			 41, United States Code, is amended to read as follows:
			
				(3)Effective
				periodParagraph (1)(B) and
				paragraph (2) of this subsection shall not be in effect after September 30,
				2016.
				.
		
	
		March 17, 2011
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
